DETAILED ACTION
This correspondence is in response to the communications received June 8, 2020.  Claims 1-14 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    436
    773
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    466
    747
    media_image2.png
    Greyscale



Regarding claim 1, the Applicant discloses in Figs. 3 and 6, an organic light-emitting display device comprising: 

a low-level voltage line (VSS);

a passivation layer (PAS) that lies over the low-level voltage line (PAS over VSS); 

a planarization layer (OC) that lies over the passivation layer (OC over PAS); 

an anode (ANO) and an auxiliary electrode (AE) that lie on the planarization layer (OC) and the passivation layer (PAS), 

the auxiliary electrode is electrically connected to the low-level voltage line (AE is electrically connected to VSS by way of CN2);

a bank layer (BN) that lies over the anode (BN over ANO), the planarization layer (BN over OC as well) and the passivation layer (BN over PAS as well) and defines a light-emitting area (discontinuity in BN immediately over ANO is the “light-emitting area”);

an organic emissive layer (OL) over the light-emitting area (OL resides immediately over noted discontinuity in BN immediately over ANO is the “light-emitting area”); and 




Claim Objections
Claim 8 is objected to because of the following informalities: The term “an organic emissive” appears to be an incomplete inclusion of the term, “an organic emissive layer” from the specification.  Where “an organic emissive” is unclear if it is a function or an actual layer in and of itself, as it is an adjective.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. (US 2018/0122882).  It is unclear if the 102(b)(1) exception would be invoked as there is no clear connection presently with a common inventorship or third party.  Thus presently the basis for rejection under 102(a)(1) appears to be proper.


    PNG
    media_image3.png
    711
    1123
    media_image3.png
    Greyscale

Regarding claim 1, Lee discloses in Fig. 2 (reproduced above), an organic light-emitting display device comprising: 

a low-level voltage line (162, ¶ 0042);

a passivation layer that lies over the low-level voltage line (118, ¶ 0024); 

a planarization layer that lies over the passivation layer (126 over 118, ¶ 0031); 

an anode (132, ¶ 0031) and an auxiliary electrode (“auxiliary connection electrode 166”, ¶ 0043) that lie on the planarization layer and the passivation layer (both 132 and 166 lie upon 

a bank layer (140, ¶ 0053) that lies over the anode (140 covers edge regions of 132), the planarization layer (140 covers 26) and the passivation layer (140 covers 118) and defines a light-emitting area (discontinuity in 140 above 132 is the light emitting area where the OLED will be situated);

an organic emissive layer (134, ¶ 0055) over the light-emitting area (light emission occurs where 136 and 132 meet with 134 there between); and 

a cathode (136, ¶ 0056) disposed on the organic light-emitting layer (136 on 134), wherein the cathode is connected to a side of a protruding portion where the auxiliary electrode protrudes from the planarization layer (136 is on a side surface of 166 in region to the right of the 130, where the definition of “protruding” is widely held to be, “extend beyond or above a surface”, thus it is well within a reasonable interpretation to state that the film 166 of Lee protrudes from 126).

Regarding claim 2, Lee discloses the organic light-emitting display device of claim 1, wherein the bank layer lies to cover a part of the end of the anode (140 covers ends of 132) and to expose a part of the end of the auxiliary electrode (140 covers and exposes part of 166).


Regarding claim 3, Lee discloses the organic light-emitting display device of claim 1, wherein the auxiliary electrode is made of the same material as the anode of the organic light-emitting diode (shown in step of Fig. 5E, where both the anode and the auxiliary electrode are formed of the same material at the same time, incorrectly labelled as 168, however it is understood to mean the 166).

Regarding claim 4, Lee discloses the organic light-emitting display device of claim 1, wherein the organic emissive layer is contacted to a portion of the upper side of the auxiliary electrode (134 on 132).

Regarding claim 5, Lee discloses the organic light-emitting display device of claim 1, wherein the low-level voltage line is located in the light-emitting area (162 is in AA, ¶ 0025).

Regarding claim 6, Lee discloses the organic light-emitting display device of claim 1, wherein the cathode has a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide), and can be made of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof (cathode 136 materials listed in ¶ 0040).

Regarding claim 7, Lee discloses the organic light-emitting display device of claim 1, further comprising: 

a substrate (101, ¶ 0042) under the low-level voltage line (101 under 162);



a buffer layer (104, ¶ 0034) over the light blocking layer and the low-level voltage line (104 over 102 and 162).

Regarding claim 8, Lee discloses in Fig. 2 (reproduced above), an organic light-emitting display device comprising: 

a low-level voltage line (162, ¶ 0042);

a layer for insulating that lies over the low-level voltage line (118, ¶ 0043 and 126, ¶ 0043); 

an anode (132, ¶ 0054) and an auxiliary electrode (166, ¶ 0054) that lie over the layer for insulating (both 132 and 166 lie over 118 and 126), the auxiliary electrode (166) is electrically connected to the low-level voltage line (166 directly electrically connects to 162 by way of 164);

a bank layer (140, ¶ 0057) that lies over the anode (140 over ends of 132) and defines a light-emitting area (discontinuity in 140 over 132); 

an organic emissive  (134, ¶ 0055) over the light-emitting area (over noted area); and 



Regarding claim 9, Lee discloses the organic light-emitting display device of claim 8, wherein the bank layer lies to cover a part of the end of the anode (140 covers ends of 132) and to expose a part of the end of the auxiliary electrode (140 covers and exposes and end of 166).

Regarding claim 10, Lee discloses the organic light-emitting display device of claim 8, wherein the auxiliary electrode is made of the same material as the anode of the organic light-emitting diode (shown in step of Fig. 5E, where both the anode and the auxiliary electrode are formed of the same material at the same time, incorrectly labelled as 168, however it is understood to mean the 166).

Regarding claim 11, Lee discloses the organic light-emitting display device of claim 8, wherein the organic emissive layer is contacted to a portion of the upper side of the auxiliary electrode (134 contacts an upper side of 166).

Regarding claim 12, Lee discloses the organic light-emitting display device of claim 8, wherein the low-level voltage line is located in the light-emitting area (162 is in AA, ¶ 0025).

Regarding claim 13, Lee discloses the organic light-emitting display device of claim 8, wherein the cathode has a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide), and can be made of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof  (cathode 136 materials listed in ¶ 0040).

Regarding claim 14, Lee discloses the organic light-emitting display device of claim 8, further comprising:

a substrate (101, ¶ 0042) under the low-level voltage line (101 under 162);

a light blocking layer (“light-shielding layer 102”, ¶ 0034) over the substrate and located on the same layer as the low-level voltage line (162 and 102 are located on same level), and

a buffer layer (104, ¶ 0034) over the light blocking layer and the low-level voltage line (104 over 102 and 162).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 5, 6, 8, 10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,714,548 (hereinafter referred to as the ‘548 patent or the patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.  It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim 1 of the instant application with annotated comparison to the claim set from the parent application now (US 10,714,548) is compared in the following analysis.  It is noted that in order to distinguish the more lengthy explanations from the claim limitations, the claim limitations of the instant application have been italicized in the analysis below.

An organic light-emitting display device comprising: [same preamble as claim 1 of the ‘548 patent]

a low-level voltage line; [first clause of claim 1 of the ‘548 patent, establishes this limitation]

a passivation layer that lies over the low-level voltage line; [claim 2 of the ‘548 patent, establishes “a passivation film that lies over the low-level voltage line”, here in the instant application, “a passivation layer” is analogous to the ‘548 patent’s “a passivation film”]

a planarization layer that lies over the passivation layer; [claim 2 of the ‘548 patent, establishes “a planarization film that covers the passivation film”, here in the instant application, “a planarization film” is analogous to the ‘548 patent’s “a planarization film”] 

an anode and an auxiliary electrode that lie on the planarization layer and the passivation layer [first part: claim 3 of the ‘548 patent, establishes, “wherein the organic light-emitting diode further comprises an anode that lies on the planarization film”, now second part: claim 1 of the ‘548 patent, establishes, “an auxiliary electrode that lies on an uppermost insulating layer among the insulating layer”, it is noted that in claim 2, the insulating layers are specified to be the passivation film and planarization film, thus the ‘548 patent meets the limitation with regard to the details for the auxiliary electrode as claimed], the auxiliary electrode is electrically connected to the low-level voltage line; [claim 1 of the ‘548 patent, establishes, “an auxiliary electrode that … and electrically connected to the low-level voltage line”]

a bank layer that lies over the anode, the planarization layer and the passivation layer and defines a light-emitting area; [regarding the instant application’s limitation of “a bank layer that lies over the anode”, the ‘548 patent establishes in claim 1, wherein 1.) “a bank layer that lies over the auxiliary electrode”, and also establishes 2.) earlier in ‘548 patent’s claim 1, “an 3.) the ‘548 patent’s claim 3 establishes, “anode that lies on the planarization film”, where the planarization film is a portion of the insulating layers, thus the bank layer lies over the anode, since the bank layer lies upon the layer upon which the anode lies, and the planarization and passivation layers as they are parts of the “insulating layers”, the ‘548 patent establishes the bank layer being a part that “defines a light-emitting area” as disclosed in the patent’s claim 1]

an organic emissive layer over the light-emitting area; and [this limitation is established in the patent’s claim 1, where the “organic emissive layer” is analogous to the patent’s “organic light-emitting diode” located in the disclosed “light-emitting area” of the patent, further detailed in the patent’s claim 4]

a cathode disposed on the organic light-emitting layer [see patent’s claim 4], wherein the cathode is connected to a side of a protruding portion where the auxiliary electrode protrudes from the planarization layer [from the patent’s claim 1, establishes, “wherein the cathode of the organic light-emitting diode is connected to a side of a protruding portion where the auxiliary electrode protrudes from the bank layer”, then the patent’s claim 2 establishes, “the bank layer lies over the planarization film to expose a part of the end of the auxiliary electrode”, thus establishing the entirety of the last clause of the instant application’s claim 1].

Claim 2 of the instant application presents limitations not contained within the claims of the patent.



Claim 4  of the instant application presents limitations not contained within the claims of the patent.

Claim 5 of the instant application presents the same limitation as claim 5 of the patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,714,548, in view of Suh et al. (US 2005/0189883).

Claim 6 presents claim content which is well known and obvious in the prior art, which is a transparent cathode made from transparent conductors such as indium tin oxide, etc.

The prior art of Suh discloses in ¶ 0052 and Fig. 3, wherein the cathode has a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide), and can be made of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of the ‘548 patent as taught by Suh, for the purpose of being able to provide power to the OLED pixel and also allow light to escape from the pixel.

Claim 7  of the instant application presents limitations not contained within the claims of the patent.

Claim 8 of the instant application with annotated comparison to the claim set from the parent application now (US 10,714,548) is compared in the following analysis.  It is noted that in order to distinguish the more lengthy explanations from the claim limitations, the claim limitations of the instant application have been italicized in the analysis below.

An organic light-emitting display device comprising: [same preamble as claim 1 of the ‘548 patent]

a low-level voltage line; [first clause of claim 1 of the ‘548 patent, establishes this limitation]

a layer for insulating that lies over the low-level voltage line; [the patent’s claim 1 second clause covers this limitation, where “a layer for insulating” is analogous to the patent’s “a plurality of insulating layers”]

an anode and an auxiliary electrode that lie over the layer for insulating, [first part: claim 3 of the ‘548 patent, establishes, “wherein the organic light-emitting diode further comprises an anode that lies on the planarization film”, where the planarization film is a part of the previously disclosed layer for insulating, e.g. the patent’s “plurality of insulating layers” which includes the passivation film and planarization film as described in patent’s claim 2.  Now the second part: claim 1 of the ‘548 patent, establishes, “an auxiliary electrode that lies on an uppermost insulating layer among the insulating layer”, it is noted that in claim 2, the insulating layers are specified to be the passivation film and planarization film, thus the ‘548 patent meets the limitation with regard to the details for the auxiliary electrode as claimed], the auxiliary electrode is electrically connected to the low-level voltage line; [claim 1 of the ‘548 patent, establishes, “an auxiliary electrode that … and electrically connected to the low-level voltage line”]

a bank layer that lies over the anode, and defines a light-emitting area; [regarding the instant application’s limitation of “a bank layer that lies over the anode”, the ‘548 patent establishes in claim 1, wherein 1.) “a bank layer that lies over the auxiliary electrode”, and also establishes 2.) earlier in ‘548 patent’s claim 1, “an auxiliary electrode that lies on an uppermost insulating layer among the insulating layers”, then 3.) the ‘548 patent’s claim 3 establishes, “anode that lies on the planarization film”, where the planarization film is a portion of the 

an organic emissive layer over the light-emitting area; and [this limitation is established in the patent’s claim 1, where the “organic emissive layer” is analogous to the patent’s “organic light-emitting diode” located in the disclosed “light-emitting area” of the patent, further detailed in the patent’s claim 4]

a cathode disposed on the organic light-emitting layer [see patent’s claim 4], wherein the cathode is connected to a side of a protruding portion where the auxiliary electrode protrudes from the planarization layer [from the patent’s claim 1, establishes, “wherein the cathode of the organic light-emitting diode is connected to a side of a protruding portion where the auxiliary electrode protrudes from the bank layer”, then the patent’s claim 2 establishes, “the bank layer lies over the planarization film to expose a part of the end of the auxiliary electrode”, thus establishing the entirety of the last clause of the instant application’s claim 1].

Claim 9 of the instant application presents limitations not contained within the claims of the patent.

Claim 10 of the instant application presents the same limitation as claim 3 of the patent.



Claim 12 of the instant application presents the same limitation as claim 5 of the patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,714,548, in view of Suh et al. (US 2005/0189883).

Claim 13 presents claim content which is well known and obvious in the prior art, which is a transparent cathode made from transparent conductors such as indium tin oxide, etc.

The prior art of Suh discloses in ¶ 0052 and Fig. 3, wherein the cathode has a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide), and can be made of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the cathode has a transparent conductive material such as ITO (indium tin oxide) or IZO (indium zinc oxide), and can be made of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof,



Claim 14 of the instant application presents limitations not contained within the claims of the patent.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893